This opinion is subject to revision before final
                        publication in the Pacific Reporter

                                 2017 UT 26


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                              STATE OF UTAH,
                                Appellant,
                                       v.
                       GEORGE M. MARTINEZ, JR.,
                              Appellee.


                              No. 20141043
                            Filed May 2, 2017

             On Certification from the Court of Appeals

                       Third District, Salt Lake
                     The Honorable Ann Boyden
                           No. 141900017

                                 Attorneys:
     Sean D. Reyes, Att’y Gen., Jeffrey S. Gray, Asst. Solic. Gen.,
         Mikelle C. Daugherty, Salt Lake City, for appellant
   Joan C. Watt, Ralph W. Dellapiana, Salt Lake City, for appellee


     JUSTICE PEARCE authored the opinion of the Court in which
        CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
           JUSTICE DURHAM, and JUSTICE HIMONAS joined.


   JUSTICE PEARCE, opinion of the Court:
                           INTRODUCTION
   ¶1 A Utah Highway Patrol Trooper stopped a vehicle for an
improper lane change and asked both the driver and George
Matthew Martinez, a passenger, for identification. The trooper ran a
warrant check and learned that Martinez had an outstanding arrest
warrant. The officer searched Martinez incident to his arrest and
discovered a glass pipe with methamphetamine residue inside. The
State charged Martinez with possession of a controlled substance,
but the district court granted Martinez’s motion to suppress the
                         STATE v. MARTINEZ
                        Opinion of the Court

evidence. The district court concluded that the trooper had violated
Martinez’s Fourth Amendment rights when he asked to see
Martinez’s identification and ran a warrants check without
reasonable suspicion that Martinez had committed or was about to
commit a crime. The State appeals the district court’s suppression
order, arguing that an officer may ask a passenger to supply his
identification and run a background check on him during a routine
traffic stop. We hold that officer safety concerns justified the
negligibly burdensome extension of the traffic stop and reverse the
district court’s order.
                            BACKGROUND
    ¶2 Utah Highway Patrol Trooper Jeremy Horne stopped a car
after the driver failed to properly signal a lane change. Martinez was
a passenger in the vehicle. Trooper Horne explained the reason for
the stop and asked the car’s driver for his license, vehicle
registration, and proof of insurance. While the driver was collecting
his documents, Trooper Horne also asked Martinez for
identification.
    ¶3 Trooper Horne gathered documentation from both the driver
and Martinez and returned to his patrol car. He conducted a records
check of both the driver and passenger using his in-car computer
system. He entered the driver’s driver license number first and then
immediately entered Martinez’s driver license number. According to
Trooper Horne, after entering a number, it generally took “less than
five seconds or so” to retrieve information regarding warrants,
license status, and a photo. Trooper Horne first learned that the
driver’s license was valid and that the driver had no outstanding
warrants. “Immediately after” that, Trooper Horne reviewed
Martinez’s inquiry results and learned that Martinez had an
outstanding arrest warrant.
    ¶4 Trooper Horne returned to the car—now two to three
minutes into the stop—and arrested Martinez. When Trooper Horne
asked Martinez if he had anything illegal on his person, Martinez
admitted that he did and produced a glass pipe, which later tested
positive for methamphetamine residue. After Martinez’s arrest,
Trooper Horne gave the driver a “verbal warning and allowed him
to leave.” The driver chose to stay, however, to help Martinez locate
a battery for his hearing aid. The driver left twenty-two minutes after
the initial stop.




                                  2
                         Cite as: 2017 UT 26
                        Opinion of the Court

    ¶5 The State charged Martinez with possession of a controlled
substance and possession of drug paraphernalia. Martinez moved
the district court to suppress the evidence Trooper Horne collected,
arguing that the officer had violated his Fourth Amendment rights.
Martinez claimed that “‘[a]ny further temporary detention’ for
investigative questioning after fulfilling the original purpose for the
traffic stop constitutes an illegal seizure, unless an officer has
probable cause to arrest or a reasonable suspicion of a further
illegality.” (Quoting State v. Hansen, 2002 UT 125, ¶ 31, 63 P.3d 650).
Because Trooper Horne asked for Martinez’s identification without
reasonable suspicion, Martinez argued, the information Trooper
Horne obtained as a result of that illegal inquiry should be
suppressed.
   ¶6 The district court granted Martinez’s motion to suppress
evidence after concluding that Trooper Horne had violated
Martinez’s Fourth Amendment rights when he asked to see
Martinez’s identification. It concluded that “[i]nvestigation of the
passenger without reasonable suspicion of criminal activity is
beyond the scope of a routine traffic stop.”
   ¶7 The State appeals the district court’s suppression order,
arguing that an officer may ask a passenger to supply his
identification and run a background check during a routine traffic
stop as long as it does not unreasonably extend the stop’s duration.
The State’s argument is consistent with United States Supreme Court
precedent. We reverse and remand for further proceedings.

                       STANDARD OF REVIEW
    ¶8 The district court’s determination presents us with a mixed
question of law and fact. We disturb the district court’s findings of
fact only when they are clearly erroneous. See State v. Worwood, 2007
UT 47, ¶ 12, 164 P.3d 397. But the deference we afford the district
court’s application of the law to those factual findings depends upon
      (1) the degree of variety and complexity in the facts to
      which the legal rule is to be applied; (2) the degree to
      which a trial court’s application of the legal rule relies
      on “facts” observed by the trial judge, such as a
      witness’s appearance and demeanor, relevant to the
      application of the law that cannot be adequately
      reflected in the record available to appellate courts; and
      (3) other policy reasons that weigh for or against
      granting [deference] to trial courts.


                                  3
                          STATE v. MARTINEZ
                         Opinion of the Court

Murray v. Utah Labor Comm’n, 2013 UT 38, ¶ 36, 308 P.3d 461
(alteration in original) (citation omitted).
   ¶9 In Murray, we suggested how we would apply that
framework to a Fourth Amendment question. We opined that
       “a finding that a common set of recurring law
       enforcement practices qualifies as a ‘reasonable’ search
       or seizure” would warrant nondeferential review. Such
       a finding is “law-like” in that law enforcement and the
       general public need “a consistent rule established by
       set appellate precedent.” And it is not “fact-like”
       because the ultimate determination will often rest on
       the “general reasonableness” of the facts rather than
       “the demeanor or credibility” of witnesses.
Id. ¶ 39 (citations omitted). We thus afford no deference to the
district court’s application of law to the underlying factual findings.

                              ANALYSIS
    ¶10 This case presents a single issue: does a law enforcement
officer violate the Fourth Amendment if she requests that a
passenger voluntarily provide identification and then runs a
background check on that passenger without reasonable suspicion
that the passenger has committed—or is about to commit—a crime? 1
_____________________________________________________________
   1  The State initially framed the question presented as whether it is
“reasonable under the Fourth Amendment for a police officer to ask
to see a passenger’s identification and run a background check
during a routine traffic stop.” (Emphasis added.) At oral argument,
the State pivoted, reframed the question, and asked us to decide
whether, under the Fourth Amendment to the United States
Constitution, officer safety concerns allow an officer to demand
identification from a passenger in a vehicle during a routine traffic
stop absent reasonable suspicion. The State’s attempt to modify the
issue suffers from two problems. First, the district court analyzed
this case as a request and not a demand. The district court concluded
that “[i]t was beyond the permissible scope of a routine traffic stop
for the trooper to run a warrants check on the passenger, Mr.
Martinez. Moreover, it was unreasonable for the trooper to do so
without at least some minimal suspicion that Mr. Martinez was
involved in some kind of criminal activity.” The court found that
                                                        (continued . . .)


                                   4
                          Cite as: 2017 UT 26
                         Opinion of the Court

We conclude that an officer does not violate the Fourth Amendment
if she does so. We recognize that the result we reach comports with
that of a number of state and federal courts to have considered the
issue. 2 And while the United States Supreme Court has never
squarely addressed the issue before us, our holding aligns with the
analysis the Court employs when discussing the legitimacy of taking
steps to promote officer safety during a traffic stop.
   ¶11 The Fourth Amendment provides that “the people [shall] be
secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures.” U.S. CONST. amend. IV. “The
touchstone of the Fourth Amendment is reasonableness.” Florida v.
Jimeno, 500 U.S. 248, 250 (1991). Thus, it “is not . . . a guarantee
against all searches and seizures, but only against unreasonable
_____________________________________________________________
Trooper Horne “asked for and took” identification from Martinez, not
that he demanded identification from Martinez. (Emphasis added.)
Second, the word demand appears nowhere in State’s opening brief.
The State doubles down in its reply brief, explaining that “[t]he issue
in this case is straightforward: Is requesting to see a passenger’s
identification and then running a criminal background check a
reasonable safety precaution during a traffic stop?” (Emphasis
added.) It then clarifies, “[f]irst, Trooper Horne did not demand
Defendant’s identification; he merely asked if he could see it.” The
State did argue on reply that even if Trooper Horne did not demand
Martinez’s compliance, he could have. But a party cannot raise an
argument for the first time on reply with any assurance that this
court will address the substance of that argument. See Allen v. Friel,
2008 UT 56, ¶ 8, 194 P.3d 903 (“It is well settled that ‘issues raised by
an appellant in the reply brief that were not presented in the opening
brief are considered waived and will not be considered by the
appellate court.’” (citation omitted)). We thus limit our ruling in this
opinion to the question the State briefed.
   2  Some state courts have ruled that their state constitutions
prohibit officers from questioning passengers in stopped vehicles
absent reasonable suspicion. See, e.g., Commonwealth v. Alvarez, 692
N.E.2d 106, 109 (Mass. App. Ct. 1998); State v. Thompkin, 143 P.3d
530, 534 (Or. 2006); State v. Rankin, 92 P.3d 202, 207 (Wash. 2004) (en
banc). Martinez has not argued that Utah’s state constitution affords
the people of Utah more robust protections in this instance than the
federal constitution.



                                   5
                          STATE v. MARTINEZ
                         Opinion of the Court

searches and seizures.” United States v. Sharpe, 470 U.S. 675, 682
(1985).
   ¶12 To decide whether police conduct during a traffic stop is
reasonable, we consider whether the stop was (1) “justified at its
inception” and (2) carried out in a manner “reasonably related in
scope to the circumstances [that] justified the interference in the first
place.” Id. at 675–76 (quoting Terry v. Ohio, 392 U.S. 1, 20 (1968)). An
otherwise lawful traffic stop can become unreasonable “if it is
prolonged beyond the time reasonably required to complete that
mission.” Illinois v. Caballes, 543 U.S. 405, 407 (2005).
    ¶13 Here, Martinez does not argue that the traffic stop was not
justified at its inception. Instead, Martinez contends that Trooper
Horne was required to have a “reasonable suspicion that [Martinez
was] involved in criminal activity” and that the trooper’s conduct
“impermissibly added to the time reasonably necessary to complete
the traffic check.” We thus consider the facts of Martinez’s case
through current Supreme Court precedent with an eye toward both
the scope and duration of the traffic stop.
    ¶14 We begin by underscoring that reasonable officer safety
measures are related to the mission—and therefore to the scope—of
a traffic stop itself. In Rodriguez v. United States, the Supreme Court
explained,
       Like a Terry stop, the tolerable duration of police
       inquiries in the traffic-stop context is determined by the
       seizure’s “mission”—to [1] address the traffic violation
       that warranted the stop and [2] attend to related safety
       concerns.
135 S. Ct. 1609, 1614 (2015) (citations omitted). The Court reiterated
that “the government’s officer safety interest stems from the mission
of the stop itself,” because “[t]raffic stops are ‘especially fraught with
danger to police officers.’” Id. at 1616 (citation omitted); see also
Maryland v. Wilson, 519 U.S. 408, 413 (1997) (“Regrettably, traffic
stops may be dangerous encounters.”). “Indeed, it appears ‘that a
significant percentage of murders of police officers occurs when the
officers are making traffic stops.’” Pennsylvania v. Mimms, 434 U.S.
106, 110 (1977) (citation omitted). Thus, in Maryland v. Wilson, the
Court repeated that it is “too plain for argument” that officer safety
is “both [a] legitimate and weighty” concern. 519 U.S. at 412 (citing
Mimms, 434 U.S. at 110).




                                    6
                           Cite as: 2017 UT 26
                          Opinion of the Court

    ¶15 The Supreme Court further stated that because “[t]raffic
stops are ‘especially fraught with danger to police officers,’” officers
may “need to take certain negligibly burdensome precautions in
order to complete [their] mission[s] safely.” Rodriguez, 135 S. Ct. at
1616 (citations omitted); cf. Utah v. Strieff, 136 S. Ct. 2056, 2063 (2016)
(“While [an officer’s] decision to initiate the stop was mistaken,
his . . . decision to run the warrant check was a ‘negligibly
burdensome precautio[n]’ for officer safety.” (second alteration in
original)). For example, the Court has held that an officer may
require all occupants of a vehicle to stand outside the car during a
stop to minimize access to firearms that could be concealed in the
car. See Wilson, 519 U.S. at 413. To reach that conclusion, the Court
reasoned that “the same weighty interest in officer safety is present
regardless of whether the occupant of the stopped car is a driver or
passenger.” Id. It explained that
       the possibility of a violent encounter stems not from
       the ordinary reaction of a motorist stopped for a
       speeding violation, but from the fact that evidence of a
       more serious crime might be uncovered during the
       stop. And the motivation of a passenger to employ
       violence to prevent apprehension of such a crime is
       every bit as great as that of the driver.
Id. at 414. This conclusion is premised on the assumption that officers
may uncover evidence of a passenger’s “more serious crime” during
the course of the stop. Thus the Court concluded “danger to an
officer from a traffic stop is likely to be greater when there are
passengers in addition to the driver in the stopped car.” Id. 3


_____________________________________________________________
   3 Although the issue was not squarely before the Court in
Rodriguez v. United States, there the Court did not avail itself of an
opportunity to suggest that background checks of passengers violate
the Fourth Amendment. 135 S. Ct. 1609 (2015). In Rodriguez, a canine
handling officer pulled over Rodriguez and his passenger. Id. at 1613.
The officer collected Rodriguez’s identification and ran a background
check on him. Id. After returning to the vehicle, the officer
       asked [the passenger] for his driver’s license and began
       to question him about where the two men were coming
       from and where they were going. . . . [The Officer]
       returned again to his patrol car, where he completed a
                                                         (continued . . .)


                                    7
                           STATE v. MARTINEZ
                          Opinion of the Court

    ¶16 Many circuit courts have relied on these principles to
determine that an officer may request to see a passenger’s
identification and run a background check. The Tenth Circuit
explained that “because passengers present a risk to officer safety
equal to the risk presented by the driver, an officer may ask for
identification from passengers and run background checks on them
as well.” United States v. Rice, 483 F.3d 1079, 1084 (10th Cir. 2007)
(citation omitted); see also State v. Martynowicz, No. 109, 056, 2013 WL
5303557, at *5 (Kan. Ct. App. Sept. 30, 2013) (citing Rice and allowing
an officer to request a passenger’s identification); Cortes v. State, 260
P.3d 184, 190 (Nev. 2011) (same). The Fourth Circuit similarly
reasoned that “[i]f an officer may ‘as a matter of course’ and in the
interest of personal safety order a passenger physically to exit the
vehicle, he may surely take the minimally intrusive step of
requesting passenger identification.” United States v. Soriano-Jarquin,
492 F.3d 495, 500 (4th Cir. 2007) (citations omitted). The Fifth Circuit
likewise concluded that “[a]n officer may ask for a driver’s license
and registration of the occupants and may run a computer check on
both.” United States v. Jenson, 462 F.3d 399, 403–04 (5th Cir. 2006)
(emphasis added). See also United States v. Diaz-Castaneda, 494 F.3d

_____________________________________________________________
        records check on [the passenger], and called for a
        second officer.
Id. The officer asked Rodriguez “for permission to walk his dog
around Rodriguez’s vehicle.” Id. “Rodriguez said no,” but the canine
officer led his dog around the car anyway, and the dog alerted to the
presence of narcotics in the vehicle. Id. A search of the vehicle
revealed methamphetamine. Id. In determining that the stop was
illegally prolonged to accommodate a dog sniff “aimed at
‘detect[ing] evidence of ordinary criminal wrongdoing,’” id. at 1615
(alteration in original) (citation omitted), the majority opinion failed
to mention at all—even in a footnote—the prolongation that resulted
because of the officer’s separate background check of the passenger.
Justice Alito’s dissenting opinion, however, noted that the officer
collected the passenger’s driver license. Justice Alito drew attention
to this fact, reciting that the officer “called in the information needed
to do a records check on [the passenger] (a step that the Court
recognizes was properly part of the traffic stop).” Id. at 1624 (Alito, J.,
dissenting). The majority did not respond to Justice Alito’s
observation.



                                    8
                          Cite as: 2017 UT 26
                         Opinion of the Court

1146, 1153 (9th Cir. 2007) (“[The officer] was therefore free to ask [the
passenger] for identification without implicating the Fourth
Amendment.”); United States v. Chaney, 584 F.3d 20, 26 (1st Cir. 2009)
(finding than an officer’s inquiry into the passenger’s identity “did
not measurably extend the duration of the stop,” and that any delay
“was independently warranted by the officer’s reasonable suspicion,
based on [the passenger]’s implausible answers and nervous
demeanor”).
    ¶17 Martinez cites United States v. Henderson as support for his
assertion that the First Circuit has departed from this trend. 463 F.3d
27, 45–47 (1st Cir. 2006) (refusing to recognize an officer’s ability to
demand identification in every instance). However, three years after
Henderson, the First Circuit relied on the Supreme Court’s rationale
and precedent to recognize an officer’s ability to inquire into a
passenger’s identity without reasonable suspicion. “Noting the
inherent dangers of a traffic stop,” the First Circuit explained,
       the Supreme Court has allowed officers to, as a matter
       of course, take the arguably more intrusive step of
       ordering passengers out of a vehicle during a valid
       traffic stop without any individualized suspicion or
       justification. More recently, the Supreme Court
       emphasized that “[a]n officer’s inquiries into matters
       unrelated to the justification for the traffic stop, this
       Court has made plain, do not convert the encounter
       into something other than a lawful seizure, so long as
       those inquiries do not measurably extend the duration
       of the stop.”
Chaney, 584 F.3d at 26 (citing Arizona v. Johnson, 555 U.S. 323, 333
(2009)). The First Circuit held that “the officer’s initial inquiries into
[the passenger’s] identity took at most a minute or two and did not
measurably extend the duration of the stop.” Id. It concluded that the
officer’s “initial few questions concerning [the passenger’s]
identification were allowable officer safety measures, not themselves
requiring any individualized suspicion of [the passenger], but rather
justified based on the inherent dangers of the motor vehicle stop and
the officer’s need to orient himself to who and what he may be
dealing with.” Id. at 27.
    ¶18 The other two cases Martinez cites to support his arguments
do not persuade us to part company with the vast majority of courts
that have considered the question. The Massachusetts case Martinez
cites determined that “[i]nterrogation of passengers in a car stopped


                                    9
                         STATE v. MARTINEZ
                         Opinion of the Court

for a traffic offense, without an objective basis for suspicion that the
passenger is involved in criminal activity, slips into the dragnet
category of questioning that art. 14 [of Massachusetts’s State
Constitution] prohibits.” Commonwealth v. Alvarez, 692 N.E.2d 106,
109 (Mass. App. Ct. 1998). As evident from the quoted language, the
Massachusetts Court of Appeals analyzed Massachusetts’s state
constitution, not the Fourth Amendment. The New Mexico Court of
Appeals’ holding in State v. Affsprung was, in contrast, decided
under the federal constitution. 87 P.3d 1088, 1094–95 (N.M. Ct. App.
2004). There, the court of appeals determined that officers may not
request passenger identification and run a background check
because “this generalized [officer safety] concern, without more, is
[in]sufficient to override reasonable Fourth Amendment privacy
considerations of passengers.” Id. We believe its decision is out of
step with the interpretive framework dictated by United States
Supreme Court precedent.
    ¶19 Having recognized that certain measures promoting officer
safety fall within the permissible scope of a traffic stop, we conclude
that Trooper Horne’s voluntary interaction with Martinez did not
violate Martinez’s Fourth Amendment rights. 4 We next consider
_____________________________________________________________
   4  Although it may seem somewhat blithe to characterize an
interaction between an officer and a passenger in a stopped car as
voluntary, that characterization squares with the facts the district
court found and the way in which the United States Supreme Court
has described similar interactions. The district court found that
Trooper Horne “asked” Martinez for his identification. Trooper
Horne testified, “There was a passenger and I asked if I could see his
ID, which he supplied.” Martinez testified similarly: “He asked for
my ID and I gave it to him.”
    The United States Supreme Court has held that the Fourth
Amendment “does not proscribe voluntary cooperation.” Florida v.
Bostick, 501 U.S. 429, 439 (1991) (concluding there was no seizure
when two officers boarded a bus and asked a passenger’s consent to
search his bags). Interaction with the police is deemed voluntary as
long as “the police do not convey a message that compliance with
their requests is required.” Id. at 435.
    Muehler v. Mena is instructive. 544 U.S. 93 (2005). There, the
Supreme Court considered the questioning of Mena, a woman
“detained in handcuffs during a search of the premises that she and
                                                      (continued . . .)


                                  10
                           Cite as: 2017 UT 26
                          Opinion of the Court

whether Trooper Horne’s questioning and background check of
Martinez unreasonably extended the stop in question.
   ¶20 The record reflects that running Martinez’s background
check prolonged the stop by anywhere from one to five seconds.
Martinez contends that this extension “impermissibly added to the
time reasonably necessary to complete the traffic stop.” But the
evidence does not support that contention.
   ¶21 Trooper Horne offered the only testimony as to how long it
took to run Martinez’s background check:
       Q:     How long, once you’ve entered that license
       number into the field and hit enter does it take to get
       the information that you’ve just described; the
       warrants check, the license status and a photo?
       A:     Usually less than five seconds or so.
       Q:     And you ran the passenger’s information before
       or after the driver’s information?
       A:     After.
       ...
       [T]he way our system works is you type in the [driver
       license number], hit enter, and I immediately type in
       the other one and hit enter, and then review the inquiry
       results. So I did review the driver’s first and then I
       reviewed the passenger’s immediately after and saw
       that he had a warrant.



_____________________________________________________________
several others occupied.” Id. at 95. Immigration and Naturalization
Service (INS) officers present at the scene questioned Mena
regarding her “name, date of birth, place of birth, and immigration
status.” Id. at 96. The Supreme Court explained that it has “held
repeatedly that mere police questioning does not constitute a
seizure.” Id. at 101; see, e.g., United States v. Mendenhall, 446 U.S. 544,
555 (1980) (holding that where police “requested, but did not
demand to see the respondent’s identification and ticket[,] . . . .
[s]uch conduct without more, did not amount to an intrusion upon
any constitutionally protected interest”). Thus, “the officers did not
need reasonable suspicion to ask Mena for her name, date and place
of birth, or immigration status.” Muehler, 544 U.S. at 101.




                                    11
                          STATE v. MARTINEZ
                         Opinion of the Court

Trooper Horne testified that he received Martinez’s information
“immediately” after receiving the driver’s information. He also
testified that, usually, after entering a driver license number, the
database took “less than five seconds or so” to retrieve the
information.
    ¶22 In State v. Simons, we considered the parameters of a
reasonable extension when an officer’s questioning prolonged a
traffic stop. 2013 UT 3, 296 P.3d 721. There, we noted the Supreme
Court’s lack of guidance in “elucidat[ing] the length of time” that
would qualify in order to determine that a stop had been
“measurably extend[ed].” Id. ¶ 30. We also noted that other federal
jurisdictions had weighed in on the issue and found that an
extension of mere seconds was reasonable. See id. ¶ 31; see United
States v. Everett, 601 F.3d 484, 495–96 (6th Cir. 2010) (holding that a
single question “taking up several seconds . . . . did not render the
traffic stop an unreasonable seizure under the Fourth
Amendment”); United States v. Dixie, 382 F. App’x 517, 519–20 (7th
Cir. 2010) (holding that an officer’s question regarding weapons that
took “only seconds” did not “unreasonably prolong[] the duration
of the stop”). The First Circuit sanctioned an extension of “a minute
or two” for an officer’s “initial inquiries into [a passenger’s]
identity.” Chaney, 584 F.3d at 26. And the Eleventh Circuit
sanctioned a three-minute extension while the officer was
requesting “criminal histories.” United States v. Purcell, 236 F.3d
1274, 1279 (11th Cir. 2001) (“[T]he duration of the traffic stop did not
violate the Fourth Amendment.”). See also United States v. Mason, 628
F.3d 123, 132 (4th Cir. 2010) (“The one to two of the [eleven] minutes
devoted to questioning on matters not directly related to the traffic
stop constituted only a slight delay that raises no Fourth
Amendment concern.”). By contrast, traffic stop extensions that
have been deemed unreasonable have involved longer detentions
than the extra seconds at issue here. See, e.g., United States v. Stepp,
680 F.3d 651, 663 (6th Cir. 2012) (finding that “six minutes of
questioning” unreasonably extended “the traffic stop beyond its
original purposes because the topics covered more than just context-
framing questions and the extraneous questions lasted a not
insubstantial amount of time”); Rodriguez, 135 S. Ct. at 1616 (finding
that the delay of seven to eight minutes unlawfully prolonged the
stop).
   ¶23 Here, the extension lasted anywhere from one to five
seconds. Trooper Horne testified that from the time he hit enter until



                                   12
                          Cite as: 2017 UT 26
                         Opinion of the Court

he received the requested information on any given search was
about five seconds. He testified that, in the instant case, he received
Martinez’s information “immediately” after receiving the driver’s
information. He explained, “I did review the driver’s first and then I
reviewed the passenger’s immediately after and saw that he had a
warrant.” Trooper Horne further testified that, “from the time that
[he] had pulled the car over until the time that [he was] arresting
[Martinez] on his warrant,” only “two to three minutes” had lapsed.
This scenario is easily distinguishable from the scenario the
Supreme Court considered in Rodriguez. There, the officers
performing the dog sniff extended the traffic stop by seven to eight
minutes. Id. at 1613. Furthermore, the extension in Rodriguez took
place after the mission of the stop had been concluded. Id. We do
not believe that Trooper Horne’s five-second extension
unreasonably prolonged the length of time of this traffic stop. And
because the extension flowed from Martinez’s voluntary compliance
with Trooper Horne’s request, it was also not a “burdensome
precaution,” as precautions go. Furthermore, the stop was
legitimately extended as part of the stop’s “‘mission’—to [1] address
the traffic violation that warranted the stop, and [2] attend to related
safety concerns.” Id. at 1614. (citations omitted). Within the
framework of officer safety concerns, running Martinez’s
background was a “negligibly burdensome precaution[]” that
Trooper Horne was justified in taking. See id. at 1616.
    ¶24 Finally, Martinez argues that “adopting the State’s
argument would require this Court to overrule” State v. Johnson, 805
P.2d 761 (Utah 1991), State v. Hansen, 837 P.2d 987 (Utah Ct. App.
1992), and State v. Chism, 2005 UT App 41, 107 P.3d 706. All three
cases turned on whether an officer could articulate reasonable
suspicion under Terry v. Ohio, 392 U.S. 1 (1968)—and none of them
presented the question of whether safety concerns permitted an
officer to ask a passenger for identification and run a warrants check.
State v. Chism considered the reasonableness of the officer’s
suspicion. 2005 UT App 41, ¶ 17 (“Chism’s state-issued driver license
dispelled the reasonableness of any suspicion that [the officer] may
have had about Chism’s age.”). State v. Hansen held that once the
purpose of the traffic stop is dispelled, “any further detention is
permissible only if the officers have a reasonable articulable
suspicion of criminal activity.” 837 P.2d at 989. In State v. Johnson, we
overturned the court of appeals because we determined that the
officer did not have reasonable suspicion that defendant had
committed a crime. 805 P.2d at 764. The officer in Johnson ran a


                                   13
                         STATE v. MARTINEZ
                        Opinion of the Court

warrants check on a vehicle’s passenger because the driver did not
possess identification, which caused him to believe the car had been
stolen and that a warrants check on the passenger might reveal a
warrant for a crime involving stolen vehicles. Id. at 763. We were not
asked whether safety concerns would have permitted a negligibly
burdensome warrant check, and, in fact, we specifically noted that
Johnson was not “a case where an officer detains a passenger in a
stopped vehicle because of safety concerns.” Id. at 764. These cases
do not prevent us from joining the multitude of other courts that
have held that, to promote officer safety, the Fourth Amendment
does not prevent an officer from asking a passenger to produce
identification and running a warrants check as long as that does not
unreasonably prolong the duration of the stop.
                          CONCLUSION
   ¶25 Trooper Horne’s request for Martinez’s identification did
not violate Martinez’s Fourth Amendment rights under the United
States Constitution. An officer may request that a passenger provide
identification. Here, Trooper Horne’s seconds-long extension of a
lawful traffic stop did not unreasonably prolong the detention. We
reverse the decision of the district court and remand for proceedings
consistent with this opinion.




                                 14